Case 2:18-cv-11174-BAF-SDD ECF No. 93, PageID.1116 Filed 05/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JESSIE BARRINGER,

       Plaintiff,                                           Civil Action No. 18-CV-11174

vs.                                                         HON. BERNARD A. FRIEDMAN

KRISTIN WHITWORTH, et al.,

      Defendants.
__________________________/

      ORDER DENYING PLAINTIFF’S RENEWED MOTION FOR INJUNCTION

                 On May 19, 2021, this matter came before the Court on plaintiff’s renewed motion

for injunction (docket entry 91). A hearing was held and oral argument heard. For the reason stated

on the record,



                 IT IS ORDERED that plaintiff’s renewed motion for injunction is denied.



                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
Dated: May 21, 2021                           SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
